Citation Nr: 0332316	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1969.  The veteran is the recipient of a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Los, Angeles Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board in September 2000, 
at which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.

As was indicated in the introduction in September 2000, 
during the pendency of the appeal, the RO granted a 70 
percent evaluation for the veteran's service-connected PTSD, 
effective from December 31, 1997.  While the veteran appealed 
the RO's July 1998 rating decision granting a 50 percent 
evaluation for PTSD effective December 31, 1997, the 
subsequent partial grant of 70 percent does not terminate the 
issue on appeal.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is not productive of a 
disability picture which more nearly approximates gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to  
time or place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent evaluation for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes multiple treatment reports, and medical opinions.  
The Board remanded the case for further development in 
September 2000.  Stegall v. West, 11 Vet. App. 268 (1998).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal that has not been 
obtained by the RO.  Under these circumstances, no further 
action is necessary to assistant the claimant with his claim.  

The Board also finds that all VCAA notice requirements have 
been met.  A letter from the RO to the veteran in March 2003 
clearly informed him of the provisions of VCAA with regard to 
what evidence he must obtain and which evidence VA would 
assist him in obtaining.  Moreover, the most recent 
supplemental statement of the case in July 2003, advised of 
the type of evidence necessary for him to prevail with his 
claim.  The Board therefore finds that the veteran has been 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  The Board therefore finds that the notice of the 
requirements of the law and regulation have been met.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the veteran responded to a March 2003 VCAA 
letter from the RO with additional information.  Moreover, in 
a September 2003 statement the veteran's representative 
requested the Board to evaluate the veteran's disability, 
which is an indication that appellate review was desired on 
the evidence now of record.  The Board therefore finds that 
there is no prejudice to the veteran as a result of any legal 
deficiency in the VCAA notice furnished by pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the veteran has one year to provide 
additional information or evidence.  

CAVC has concluded that the VCAA is not applicable where the 
veteran was fully notified and aware of the type of evidence 
required to substantiate his or her claim and that no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such  
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim  
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claim.


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity  
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 70 percent evaluation is warranted 
for PTSD with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms  
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression  
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that when there is a question as to which of 
two evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2003).


III.  Analysis

As indicated in the introduction, by way of a July 1998 
rating decision, service connection was granted for post-
traumatic stress disorder, effective December 31, 1997 (the 
date of the veteran's request to reopen his claim), and a 50 
percent evaluation was initially assigned. 

In January 1999, the veteran testified at a personal hearing 
at the RO.  In sum, he testified that he was totally disabled 
due to his service-connected PTSD, and that an increased 
rating was in order.  He also noted that he was pursuing a 
claim for total disability due to individual unemployability.  
The veteran indicated that he did not have a social life and 
that he spent a lot of time alone.  The veteran described in 
detail his daily activities, and the symptoms he experienced 
as a result of his PTSD. 

In January 1999, the Hearing Officer increased the veteran's 
disability evaluation for PTSD from 50 to 70 percent 
disabling.  

By way of an April 1999 rating decision, entitlement to a 
total disability rating based upon individual unemployability 
was granted and made effective December 31, 1997.  The 
veteran had last worked in 1981, and his employment history 
clearly indicated that he had an inability to cope with the 
work environment as a result of his post-traumatic stress 
disorder.  

In May 2003, the veteran was accorded a psychiatric 
evaluation by a fee-basis psychiatrist, Barry Edelman, M.D.  
In two pages of Addendum attached to the examination report, 
Dr. Edelman specifically listed the veteran's psychiatric 
records, including all interpretative profiles, diagnostic 
testing, VA examinations reports and progress and treatment 
records.  He listed the veteran's global assessment scores as 
listed in the psychiatric records, as well as the diagnoses.  
Dr. Edelman noted that, based upon the medical records review 
and the veteran's current psychiatric evaluation, as is 
indicated below, the diagnoses indicated in the claims folder 
had not changed.  

The veteran reported having chronic, recurrent and current 
nightmares and flashbacks about his traumatic experiences in 
Vietnam.  He reported having hypervigilence and a startle 
response.  He had diminished participation in leisure 
activities, social withdrawal, and an abuse of alcohol and 
illicit drugs to help him cope with his stress from the 
Vietnam War.  He reported having chronic irritability, but no 
recent violent behavior.  He took no psychiatric medication 
and received no psychiatric care for his disorder.  The 
veteran indicated that he did not  sleep well, and reported 
that he did not have good concentration when doing his 
leisure reading.  

The veteran lived in an apartment by himself.  He had a poor 
appetite.  He was able to dress and bathe himself.  He did 
minimal household chores, shopping and cooking.  He watched 
television and read the newspaper.  He reported having one 
"drinking buddy" whom he socialized with, and that he was 
estranged from his family.  He managed some money and did not 
report having any hobbies.  In addition to reporting in 
detail the veteran's employment, social, familial, medical, 
and correctional history, and substance use history, the 
following complete psychiatric evaluation of the veteran was 
performed.  

Mental status examination revealed that the veteran looked 
his stated age.  He looked well nourished and fairly groomed 
in clean, casual attire.  He was cooperative, and made fair 
eye contact.  His psychomotor activity was within normal 
limits.  There was no alcohol on the veteran's breath, 
slurred speech or ataxia.  He was euthymic and had a 
personable affect.  He did not relate delusions of 
persecution, delusions of grandeur, or first rank symptoms.  
He did not relate suicidal or homicidal ideation.  His 
thought process was linear and goal directed without flight 
of idea.   The veteran did not appear to be distracted by any 
auditory or visual hallucinations or flashbacks during the 
evaluation.  

The veteran was alert and oriented times four.  His immediate 
memory with interruption was one out of three.  His 
concentration was intact grossly, but with respect to serial 
threes from 20, the veteran reported that he could not do 
that at all.  The veteran could spell the word "world" 
forwards correctly but misspelled it backwards.  His recent 
and remote memory were largely intact, as indicated by his 
ability to give a psychiatric history.  

Regarding insight and judgment, the veteran appeared to have 
realistic plans of self-care and was able to respond 
appropriately when asked what he would do if he found a 
stamped, addressed envelope, saying he would mail it.  
Regarding intellectual functioning, he demonstrated a fair 
fund of knowledge knowing the current United States 
president, the number of states in the United States, and the 
capital of California; having achieved a level of education 
of 10th grade.  He was unable to interpret a given proverb.  
He was able to abstract from an analog how airplanes and 
butterflies were alike.  His vocabulary was fair.  The 
veteran could make a change.  

The diagnosis was Axis I,1. Post-traumatic stress disorder, 
2. Alcohol Abuse, 3. Cannabis Abuse; Axis IV, severe-History 
of unusual psychological trauma, specifically being involved 
in combat in the Vietnam War, and Axis V, Global Assessment 
of Functioning (GAF) score for PTSD, chronic, 50; for alcohol 
abuse, 50; and for cannabis abuse, 70.  

In the assessment, Dr. Edelman stated that the veteran served 
in combat in the Vietnam War, and earned a Purple Heart.  He 
reported having multiple symptoms of post-traumatic stress 
disorder.  He reportedly worked up until 1981 when he stopped 
work because of not getting along well with others.  
Currently, it was reported that the veteran led a socially 
isolated life and continued to drink alcohol heavily, at 
least in part to self-medicate his post-traumatic stress 
disorder.  The veteran also reported a diminished 
participation in leisure activities.  On mental status 
examination, the veteran presented with significant 
difficulty with immediate memory and concentration, although 
he was personable.  Of note from the examiner was that the 
veteran did not appear to have alcohol on board during the 
examination.  The examiner also stated that the veteran was 
capable of managing funds; however, he appeared to be abusing 
alcohol and marijuana.  

In reviewing the record, the Board finds that Dr. Edelman's 
extensive examination report fairly summarizes the state of 
the veteran mental condition.  What this report does not 
establish is that his symptomatology includes manifestations, 
such as persistent delusions or hallucinations; grossly 
inappropriate behavior or persistent danger of hurting self 
or others, commensurate with a 100 percent schedular 
evaluation. 

While Dr. Edelman in May 2003 assigned the veteran a GAF 
score of 50, past VA examiners have given him lower scores.  
Namely in June 1998, the VA examiner assigned the veteran a 
GAF score of 45, and in December 1997, the score was 42.  The 
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  A score 
of 41 to 50 reflects serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  The 
Board observes that the severity of the veteran's condition, 
as indicated by the GAF scores of 42, 45 and 50, is reflected 
by the current assigned schedular evaluation of 70 percent.  
As discussed above, however, the criteria for a 100 percent 
schedular evaluation of 100 are not met or approximated.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411.

In reaching this decision, the Board does not intend to 
minimize that severity and chronic nature of the disability 
at issue.  The issue at hand is whether the schedular 
criteria for a 100 percent rating have been met.  Although a 
total rating based on individual unemployability was granted 
and made effective from December 1997, the criteria for a 
grant of a total rating based on individual unemployability 
are not the same as the criteria for a 100 percent schedular 
rating.  In the present case, the preponderance of the 
evidence is against a finding that the criteria for a 
schedular 100 percent rating for PTSD have been met.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



